DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7) in the reply filed on 4/21/22 is acknowledged.  The traversal is on the ground(s) that there is no additional burden to search a device and use of the device simultaneously.  This is not found persuasive because the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  Note that the method claims are directed to assembling the device, whereas the device claims do not require the particular steps in the method, necessitating a broader search.  As discussed previously, the device claims do not require steps of inserting the filter through said reservoir and rotating relative to the pour cup.  The device can be assembled by embedding the filter during molding of the pour cup.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of “said tab slots engage with said bottom in a second rotational orientation of said filter relative to said pour cup” renders the claim indefinite.  Note that said tab slots are a part of the pour cup, as well as the bottom being a part of the pour cup, such that rotating the filter would not change the arrangement of the pour cup.  It appears that “said tab slots” in line 7 should be --said filter tabs--, as discussed in the specification, on paragraph [0029], where the filter is then rotated relative to the pour cup “such that the filter tabs are no longer aligned with the tab slots thereby causing the filter tabs to engage with the bottom, 34, of the pour cup.”  For examination purposes, the limitation will be treated such that said filter tabs engage with said bottom in a second rotational orientation of said filter relative to said pour cup.

Regarding claim 2, the limitation of “angle of 30° + 10°” is unclear and renders the claim indefinite.  It is unclear what the phrase 30° + 10° means.  Does the phrase mean the angle is 30°, 30° to 40°, or 40°.  Applicant’s specification discloses that for most commercial sizes the tapers are both about 30° ± 10° (paragraph [0028]).  For examination purposes, the claim will be treated as meaning 30° to 40°.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al (US 4,928,746) in view of Vogt et al (US 2014/0251572) and Fan (WO 2016/061764 A1).
Regarding claim 1, Butler teaches a filtration system comprising:
a pour cup (see figs 1-6 and 8-10, sleeve 1) comprising a reservoir (fig 1, upper portion 2) and a filter engagement region (fig 1, see region where filter 4 engages) wherein said filter engagement region comprises a pour cup taper (fig 1, col 5 lines 15-26, taper of the funnel shaped portion) and a bottom (fig 1, col 5 lines 15-26, filter is located at the bottom of the funnel shaped portion); and
a filter (fig 1, filter 4) wherein said filter comprises a filter taper (fig 1, col 5 lines 15-30, filter having a taper corresponding to taper of the funnel portion).
Butler is quiet to the filter engagement region of the pour cup comprising tab slots and filter tabs wherein said filter tabs can be received by said tab slots in one rotational orientation of said filter relative to said pour cup and said tab slots engage with said bottom in a second rotational orientation of said filter relative to said pour cup.
	Vogt et al teaches a pour cup PC (figs 3-4 and 7) and a molten metal filter 60 placed in the pour cup, as shown in figure 7 (paragraph [0037]).  The filter includes locking tabs 61 that enter and engage in respective slots SL in the pour cup to lock the filter in position (paragraph [0037]).
	It would have been obvious to one of ordinary skill in the art to modify Butler such that the filter includes locking tabs and that the pouring cup includes slots for receiving said tabs, so as to lock the filter in position within the pour cup.  Note that Butler discloses an embodiment in which the sleeve can include ribs equally spaced apart so as to hold the foam filter in the sleeve (fig 5, col 5 line 60 - col 6 line 8), and further suggests that the filter may have one or more projections (col 3 lines 25-35) may be used instead.
	The combination of Butler as modified by Vogt discloses said filter tabs can be received by said tab slots in one rotational orientation of said filter relative to said pour cup and said tab slots (Vogt et al, figure 7, the shown orientation), but is quiet to the tabs engaging said bottom in a second rotational orientation of said filter relative to said pour cup.
	Fan teaches a filtration assembly (abstract) where an end of the filter module may be locked or secured into position by installing a retaining ring 46 within a retaining groove 26 (fig 2, p.4 lines 15-35).  The retaining ring includes at least one and preferably a plurality of tabs 48 spaced about its periphery and extending radially outward (fig 2, p.4 lines 15-20).  The radial orientation of the tabs correspond to the radial orientation of the slots (fig 2, p.4 lines 22-25).  As indicated by a curved arrow, the retaining ring is rotatable within the retaining groove to permit alignment of the tab with the slot (similar to that shown in Vogt), as well as being rotated so as to place tabs in engagement with the retaining groove to prevent axial movement (fig 2, p.4 lines 23-35).
	It would have been obvious to modify the combination of Butler and Vogt so as to include a second orientation where the tabs are rotated so as to place the tabs in engagement with the bottom of the filter engagement region, so as to provide an additional means for preventing axial movement of the filter.

Regarding claim 3, the combination teaches wherein said reservoir is tapered inward from top to bottom (Butler, fig 1, col 5 lines 15-25, taper of the funnel shaped portion).

Regarding claim 4, the combination teaches said filter comprises at least two tabs to no more than six tabs (Vogt et al shows three locking tabs (fig 7)).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al as modified by Vogt et al and Fan as applied to claim 1 above, and further in view of Stankiewicz (US 4,964,993).
Regarding claim 2, the combination discloses that the pour cup and filter have a taper (Butler, fig 1, col 5 lines 15-26), but is quiet to an angle of 30° + 10°.
	Stankiewicz teaches of molten metal filters (title), including a ceramic molten metal filter element connected to an essentially horizontal porous ceramic sealing plate filter element (abstract).  The sealing plate 11 includes beveled outer edges 49, where the angle of the bevel should preferably be within a range of 17° to 45°, and for aluminum molten metal, preferably within a range of 25° to 35° to ensure the maintenance of an adequate seal between the beveled edges 49 and the corresponding beveled edges 51 (col 5 lines 35-55).  If the angle is substantially less, there are problems insuring the seal, whereas if the angle is more, the filter assembly may float (col 5 lines 35-55).
	In view of the teachings of Stankiewicz, it would have been obvious to one of ordinary skill in the art to form said pour cup and filter taper to be at an angle within a range of 25° to 35° (thus overlapping the claimed range), as Stankiewicz discloses said angle as being preferred for aluminum molten metal (Butler is directed to casting of non-ferrous metals such as aluminum, col 1 lines 60-68), and would ensure an adequate seal between the tapered surfaces.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al as modified by Vogt et al and Fan as applied to claim 1 above, and further in view of Smith et al (US 2020/0157654).
Regarding claims 5-6, the combination is quiet to a rotation assist feature (re: claim 5), such as a protrusion or a depression (re: claim 6).
Smith et al teaches an apparatus for filtering molten metal (paragraph [0001]) in conjunction with a tool for installation, removal, and positioning of a filtering medium (paragraph [0001]).  A filter medium in the shape of a substantially flat plate includes a hole with a handling tool disposed within the hole (abstract, figs 2-6, note that the handling tool may be construed as a protrusion, or that the hole may be construed as a depression).  The filter handling tool can optionally include a handle (abstract), and that advantageously, the filter medium can be removed by grasping the filter handling tool and removing the filter medium.
It would have been obvious to one of ordinary skill in the art to include a hole and a handling tool to the filter medium of the combination, as taught in Smith et al, so as to assist in installation and positioning of the filtering medium (Smith, paragraph [0001]).  Note that the use as a rotation assist feature is suggested by the combination, as Smith suggests the handling tool for positioning the filter medium, and that in the combination, Fan discloses rotating so as to lock the filter and prevent axial movement.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al as modified by Vogt et al and Fan as applied to claim 1 above, and further in view of Azumi (US 5,190,897).
Regarding claim 7, the combination teaches of a ceramic foam filter (Butler, col 2 lines 35-46), but is quiet to said filter is a matrix filter.
	Azumi teaches a ceramic foam filter (abstract) which has been fired at such a temperature that the filter has a ceramic matrix in which alumino-silicate fibers are substantially dissolved (abstract).  Azumi’s filters avoid the use of phosphate binders used in the prior art, which are undesirable for environmental reasons (col 1 lines 10-25), and that Azumi’s filters are stronger and less friable (col 2 lines 25-32).
	It would have been obvious to one of ordinary skill in the art to substitute a matrix filter, for the ceramic foam filter, as Azumi recognizes the improved strength (col 2 lines 25-32) and avoiding the undesirable environmental reasons for using phosphate bonded ceramic foams originally used in the prior art (col 1 lines 5-30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735